09-5163-pr
Yusov v. Shaughnessy
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 22nd day of October, two thousand ten.

PRESENT: JON O. NEWMAN,
                 RALPH K. WINTER,
                 GERARD E. LYNCH,
                                          Circuit Judges.
------------------------------------------------------------------

YURI YUSOV,
                                          Petitioner-Appellant,

                         v.                                                No. 09-5163-pr

JAMES M. SHAUGHNESSY, Supervisory Deportation Officer, et al.,
                        Respondents-Appellees.

--------------------------------------------------------------------
FOR APPELLANT:                   YURI YUSOV, pro se, New York, New York.

FOR APPELLEE:                    PATRICIA BUCHANAN, Assistant United States Attorney
                                 (Sue Chen, Special Assistant United States Attorney and
                                 Benjamin H. Torrance, Assistant United States Attorney, on
                                 the brief), for Preet Bharara, United States Attorney for the
                                 Southern District of New York, New York, New York.

         Appeal from the United States District Court for the Southern District of New York

(Leonard B. Sand, Judge).
       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the district court judgment is AFFIRMED.

       Petitioner-Appellant Yuri Yusov, pro se, appeals from the November 20, 2009 judgment of

the United States District Court for the Southern District of New York (Sand, J.) denying his 28

U.S.C. § 2241 petition. We assume the parties’ familiarity with the underlying facts and the

procedural history of the case.

       This Court reviews the denial of a § 2241 petition de novo. See Armstrong v. Guccione, 470

F.3d 89, 96 (2d Cir. 2006). Having reviewed the appellant’s contentions on appeal and the record

of proceedings below, we affirm for substantially the same reasons stated by the district court in its

thorough opinion.

       We note, however, that while the appellant’s broad-based attack on the conditions of his

release is without merit, our rejection of that attack does not represent an endorsement of the

reasonableness of any particular condition. As the government pointed out at oral argument, the

appellant remains free to request changes in those conditions from the agency, and to pursue

administrative appeals of the denial of any such requests. The dismissal of the present action is

without prejudice to any avenue of judicial review that may be available to the appellant to challenge

any final decision of the agency rejecting such specific requests.

       Accordingly, the judgment of the district court is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk